This action was commenced in the district court of Oklahoma county by Oklahoma Furniture Manufacturing Company, a corporation, against E.B. Bonaparte, county treasurer, for the purpose of recovering certain alleged illegal taxes paid under protest. Separate suits were brought for the first and last half of taxes alleged to be illegal and were consolidated at the trial. By proper orders successive county treasurers were made defendants to the action. General demurrers were overruled and defendants answered by general denial. Two causes of action in each of the amended petitions were set up; the first being for the recovery of alleged illegal taxes by reason of an increase in the assessed valuation of plaintiff's real estate; and the second cause of action being for alleged illegal personal tax. The record in this case presents substantially the same state of facts as were presented in the case of J.R. Keaton v. E.B. Bonaparte, County Treasurer, Oklahoma County, et al., 174 Okla. 316. 50 P.2d 404, and Baker, Hanna, Blake 
Co. v. E.B. Bonaparte County Treasurer, 174 Okla. 366,50 P.2d 409 and the authorities herein cited and relied upon are identical with the authorities presented in the above cases, and the conclusion we have reached in the above cases applies with equal force and intensity to this appeal. It is unnecessary to repeat what we have therein said. The judgment of the district court is affirmed.
McNEILL, C. J., OSBORN, V. C. J., and RILEY, WELCH, CORN, and GIBSON, JJ., concur. BAYLESS and BUSBY, JJ., absent. PHELPS, J., not participating.